Nichols, Presiding Judge.
The defendant was indicted and convicted of receiving stolen property. On the trial there was evidence which showed that the defendant procured the principal thieves to commit the burglary and deliver the property thus stolen to him. The defendant’s motion for new trial, based on the usual general grounds only, was overruled and error is assigned on such adverse judgment. The sole contention of the defendant is that under the evidence he was guilty of the burglary as an accessory or not guilty of any crime, but that he was not guilty of receiving stolen property. Held:
“Where the principal thieves are known, and where it appears the defendant had prior knowledge that the goods were to be stolen or, in some cases, aided in procuring the theft, but was not present at the initial caption and asportation, the defendant may be convicted of either [burglary or receiving stolen property] but not both crimes, at the election of the State.” Stanley v. State, 97 Ga. App. 828 (2) (104 SE2d 591). The conviction was authorized by the evidence and the trial court did not err in overruling the defendant’s motion for new trial.

Judgment affirmed.


Frankum and Jordan, JJ., concur.